LEARNED HAND, District Judge
(dissenting). I own that, had it not been for the conclusion of my Brothers, I should have thought the jurisdiction of the Commission beyond any question; but their decision, of course, shows that my certainty was wrong, and as the case ‘ *717will go up it is fair to the respondents that I should state my reasons for a contrary conclusion. Under section 1 of the Act to Regulate Commerce (Comp. St. § 8563) it is made the duty of all common carriers “to establish * * * just and reasonable regulations and practices affecting * * * the issuance, form, and substance of * * * bills of lading.” I do not understand that any one questions that the duty imposed by this language upon carriers includes the subject-matter which the Commission assumed to regulate in this case, and indeed I cannot see how any language could he more explicit than that which Congress has used. I may start, therefore, with the assumption that it is the duty of the carriers to regulate in accordance with justice the form and substance of their bills of lading.
The issue in the case is whether the visitatorial powers of the Commission extend, to such regulations, and this question is concededly to be determined by the language used in section 15 (Comp. St. § 8583) which reads as follows:
“Whenever * * * the Commission shall be of opinion that any * * * regulations, or practices whatsoever of such carrier or carriers subject to the provisions of this act are unjust or unreasonable * - * or otherwise in violation of any of the provisions of this act, the Commission is hereby authorized and empowered to determine and prescribe what: * * * regulation, or practice is just, fair, and reasonable, to be thereafter followed, and to make an order that the carrier or carriers shall cease and desist from such violation to the extent to which the Commission finds the same to exist, * * * and shall conform to and observe the regulation or practice so prescribed.”
It is quite true that this language does not specifically repeat all the subject-matter of the duties imposed upon the carriers by section 1, but it seems to me quite clear, if one reads the two sections in the light of their structural relation, that the Commission’s jurisdiction under section 15 is intended to be coextensive with the duties imposed upon the carrier under section 1. Once the carriers act, the Commission, within the limits prescribed by law, is given power to examine their practices, correct them, and make reasonable and lawful substitutes, which they are bound to follow. I do not quite see by what reasoning it is supposed that the Commission under section 15 is limited to supervision over rates or charges, in view of the mention, not only of rates and charges, but “any individual or joint classifications, regulations, or practices whatsoever.” While I prefer to rest my decision upon the general structure of the statute, rather than upon any specific language, the comprehensive intent is significant which is expressed by the words “practices whatsoever.”
The Tank Car Case, 242 U. S. 208, 37 Sup. Ct. 95, 61 L. Ed. 251, does not give any color to the petitioner’s position. There the Commission tried to compel the roads to supply public tank cars, which necessarily involved an increase in their equipment, and the question involved was whether it was a “practice,” within the meaning of section 1, to furnish or not to furnish them. Taken verbally alone, the language was not apt to express such an idea, and the consequence of the Commission’s interpretation obviously put carriers within its control in a way which nothing else in the act indicated. The Supreme *718Court held that the Commission had not been authorized to require the roads generally to furnish new equipment to any extent that might be necéssary. In the face of the explicit mention of bills of lading in section 1 the analogy of the case is not apparent.
As I think the Commission had- power, therefore, to enter into the subject-matter and prescribe legal and reasonable bills of lading, it becomes necessary to consider whether the bill of lading actually prescribed was valid in all its particulars. In the first place, I must assume on these motion papers that the decision of the Commission, in all respects in which evidence might support it, is properly supported, for, although the pétition in some instances alleges that there was no evidence before the Commission justifying its finding, that allegation is denied, and I must disregard it on motion for preliminary injunction. The question, therefore, simply is whether, in any instance, the decision of the Commission is such that it could be justified by no evidence whatever ; in short, that it is contrary to law.
The first question is as to the elimination of the exemption for loss and injury due to-strikes and riots, which the Commission struck out because it thought it illegal after enactment of the Carmack and Cummins Amendments (Act June 29, 1906, c. 3591, § 7, pars. 11, 12, 34 Stat. 595, and Act March 4, 1915, c. 176, 38 Stat. 1196 [Comp. St. §§ 8592, 8604a, 8604aa]). Now the Carmack Amendment is not to be taken either as narrowing or widening the common-law duties of carriers. The petitioners suppose that the phrase, “caused by it,” narrowed those duties, but I cannot agree. It occurs in that part of the amendment which extends the liabilities of the initial carrier to the defaults of a-connecting carrier, and is used only as a convenient way of describing those liabilities. It was in no- sense an effort to define anew the duties of the carrier, which the statute took over from the common law. This was the meaning of the Supreme Court, both in Adams Express Co. v. Croninger, 226 U. S. 491, 506, 507, 33 Sup. Ct. 148, 57 L. Ed. 314, 44 L. R. A. (N. S.) 257, and in Cincinnati, etc., Ry. v. Rankin, 241 U. S. 319, 326, 36 Sup. Ct. 555, 60 L. Ed. 1022, L. R. A. 1917A, 265.
There would, indeed, be insuperable difficulties in construing the words otherwise. No one asserts that the phrase limits the liabilities of the carriers to losses positively caused by them, yet if it includes negligence, on the theory that omissions may be the “cause” of loss, there is no warrant in the language used for saying that only such losses are “caused” by omission as are “caused by” the absence of reasonable care. If omission to prevent a loss be a cause of loss, then the loss is as much “caused by” the omission of any precaution whatever through which it might have been prevented as of reasonable precaution. Reasonable care has nothing to do with the carrier’s duties, and the decision of the Supreme Court in Cincinnati, etc., Ry. v. Rankin, supra, is directly to that effect. .
If, then, the Carmack Amendment imposed upon the carriers their duties at common law, the second clause of that amendment prohibits their exemption by contract from the duties so imposed, for the prohibition relates to “the liability hereby imposed.”. Before the Cum*719mins Amendment the Supreme Court had held in a number of cases that, while the carrier could not exempt itself from liability, it might limit its amount; but the Cummins Amendment, which took away that right, necessarily took from the carrier any modification whatever of its common-law duties. Nor is there anything in any of the decisions which seems to me to contradict that conclusion. Penn. R. R. v. Olivit Bros., 243 U. S. 574, 37 Sup. Ct. 468, 61 L. Ed. 908, only decided that the carrier was not liable for damages caused by delay, as indeed he was not at common law in any event, at least unless the delay was due to his negligence. That case is not in point for other reasons.
It therefore appears to me that the clause struck out by the Commission was illegal, and it was not necessary that any evidence should be taken upon it. It was fairly within the scope of the order of May 6, 1912, which in most general terms invited reconsideration of the bill of lading as it then stood, and though the report of the Commission states that the matter was not in issue, there was no evidence which could have been material to the issue if one had been framed. I conclude, therefore, that the action of the Commission was right in this respect.
The second question at issue is the clause limiting the liability of the initial carrier to its own line when lawful. I do not find any such provision in the domestic bill of lading proposed by the carriers, but if it was there, and was eliminated, I see no ground for complaint. The Carmack Amendment expressly enacted the contrary, and there are no exceptions from it which could give any scope to the clause. The petitioners suggest that the carrier might be liable under the bill of lading for a default of the connecting carrier as warehouseman, except for the insertion of that clause. If he were so liable, the clause would not protect him, for the Carmack Amendment imposes the duty of warehousing in the terminal carrier as a part of “transportation,” and, as it imposes it, so also it forbids its exemption or limitation by amendment. In Cleveland, etc., R. R. v. Dettelbach, 239 U. S. 588, 36 Sup. Ct. 177, 60 L. Ed. 453, it was decided, although the contrary was the law of the state, that a limitation of liability in the bill of lading protected the terminal carrier while acting as warehouseman. This was before the Cummins Amendment, and while carriers could limit their liability. The theory of the case was that the federal bill of lading covered the duties of warehousing as well as carrying. If so, when the Cummins Amendment took away the right to limit, it necessarily affected the duties of warehousing, as the Carmack Amendment had affected it before. The petitioners’ suggestion is met by that case.
The third question is as to the liability for shipments delivered at private sidings. At worst, the question was -within the power of the Commission to determine in accordance with evidence. Prima facie, the carrier remains such after physical receipt and until he has delivered the goods, and in the absence of some agreement it is not delivery to shunt cars upon a siding. It is doubtful whether the Commission has any power whatever to provide for the termination of such liability prior to actual delivery. But that question is not raised here.
The fourth question is as to the release of the consignor from liability *720for freight, if delivered to him without requiring payment, of freight. The illegality of the Commission’s order in this respect is not strenuously urged. It seems to me so clearly within the purview of its powers that I think it unnecessary to discuss it in detail.
The fifth question concerns the provision that the carrier shall bear the burden of proof on all issues of negligence. The petitioners assert that this changed their liability and is illegal on that account. A change in the burden of proof, however, has not been generally so regarded. As in the case of rules of evidence (Downs v. Blount, 170 Fed. 15, 95 C. C. A. 289, 31 L. R. A. [N. S.] 1076), and of presumptions (Howard v. Moot, 64 N. Y. 262), the Legislature may change the burden of proof, even to affect existing rights and duties (Chandler v. Northrop, 24 Barb. [N. Y.] 129, Wallace v. West. N. C. R. R. Co., 104 N. C. 442, 10 S. E. 552). If so, the petitioners are wrong in supposing that a change in the burden of proof changes their liability. Rather it falls within the administrative powers of the Commission, and it can hardly be suggested that justice does not require tire carrier, who has all the information, to bear the burden of proof upon that issue.
The sixth question is of the valuation of the loss or injury at the place of origin. In most cases the actual value of the goods which the carrier must pay under the Cummins Amendment would at common law have been determined at the place of destination. It is not necessary to say that this applies in all cases. At common law the carrier must pay for the actual value of the goods, and it might be urged that the Commission had done all that in any event it had the right to do when-it struck out all mention of the subject from the bill of lading. I need not, however, go so far as this. It is possible that the Commission might have found, in the exercise of its administrative power, that the valuation at the place of shipment, or at the place of destination, was a convenient regulation to compel the shipper to agree to. The only question here is whether it might leave' it without any regulation at all.
The seventh provision is as to whether the carrier shall remain liable as such during “free time.” Of the three rules under which termination of the carrier’s liability is decided, that which has by far the greater weight of authority is known as “the New York rule.” I have found no federal case upon the subject, except Howe v. The Lexington, 12 Fed. Cas. 661 (No. 6,767a), an opinion of Judge Betts, which seems to follow the New York rule, which is also the English rule. As stated by Justice Lurton in Adams Express Co. v. Croninger, all the liabilities of the carriers are now to be determined by federal law, and on a question, like this, of general commercial law, we act in accordance with our own understanding. Under the “New York rule” the carrier must give notice to the consignee, when possible, and give him further a reasonable time to take away his goods, and, if he fails, the carrier-must put them in a safe place. These acts of the carrier are a substitute for actual delivery, which in the earlier cases he was charged to make. Now “free time” means that the carrier has no right to charge for care of the goods, because his carrier’s charge covers the service, and as soon as he may charge for storage it would seem *721that those duties must have terminated. Prima facie, at least, the two periods are therefore coextensive. This record does not contain any of the evidence on which the Commission based its finding, and I have nothing to go on, therefore, but presumption. Until the hearing, I see no reason to disturb the finding or the order based upon it.
The final question is the elimination of the customary clauses which protect the water lines, on the theory that the Carmack and Cummins Amendments override the Harter Act and those other acts specifically affecting shipping. So far as concerns the statute limiting the liability of shipowners, it seems unnecessary to hold that the amendments have this effect. They only provide that the carriers may not exempt themselves from their duties by contract. While the carrier remains liable notwithstanding that contract, the extent of his liability is still subject to the provisions of all other positive law. It is true, of course, that the result may be that the initial carrier is liable generally, and has only a limited recourse over against the water carrier. If this be an injustice, it is one which arises from the liability statute, and not from the Carmack and Cummins Amendments.
As to the Harter Act, however, I can see no escape from the conclusion that there is a conflict between it and the amendments, in which the earlier statute must yield. But the petitioners argue that the last clause of the third paragraph of section 15 (Comp. St. § 8583) shows that the purpose was to leave water carriers subject only to the law applicable to transportation by water. The words are as follows:
“Any transportation by water affected by this act shall be subject to the laws and regulations applicable to transportation by water.”
Now the act, with certain exceptions not necessary to consider, does not affect any transportation which is wholly by water, but only when, partly by rail and partly by water (section 1 [section 8563]), and indeed the clause just quoted from section 15 immediately follows a provision, perhaps unnecessary, which denies power to the Commission to fix any rates for water transportation solely. But even textually the position of the petitioners is not sound, for the statute does not say that water transportation affected by the act shall be “subject only” to the laws applicable to the transportation by water. There is nothing exclusive in the language, and the more natural interpretation of it would seem to be that it shall be “subject also” to the laws and regulations applicable to water transportation. Indeed, the language fits better with the purpose to make water law applicable, wherever it does not conflict, than with the purpose to make it supersede the act.
Moreover, if one considers the effect of the interpretation which the petitioners desire, its meaning Is much reinforced, for the act and its amendments were an elaborate effort to produce a comprehensive and equitable regulation of transportation, both by land and by land and water, and it can hardly be supposed that provisions like the Carmack and Cummins Amendments were intended to subject railroads to one kind of obligation and the connecting water carriers to another. At least, no valid reason suggests itself for such a distinction, when all had been free before those amendments to protect themselves in exactly the same way. It is true that the water carriers retain an advantage under the *722Limitation Act; but to hold that they may exempt themselves altogether is not only to give them discriminatory advantage without any reason, but is to subject the railroads to their liabilities without any recourse, because I do not see how the initial carrier on any hypothesis could protect himself from the default of the water carrier. In prescribing a unitary system for through transportation, it seems to me hardly conceivable that Congress would have introduced, without any apparent reason, such inequalities as these.
In conclusion, therefore, I see no reason to hold that the Commission has exceeded its power in any part of what it did. It may, of course, transpire upon the hearing that some of the findings were without basis in evidence, and, if so, the petitioners will have the advantage of that fact; but upon this record it is my opinion that no interlocutory injunction should issue.
, The motion to dismiss the petition, however, should be denied.